Case 5:19-cv-00570-PSG-KK Document 39 Filed 02/24/20 Page 1 of 2 Page ID #:234



  1   Mark B. Garred (149,760)
      William J. Brucker (152,551)
  2   STETINA BRUNDA GARRED & BRUCKER
      75 Enterprise, Suite 250                         E-FILED 2/24/20
  3   Aliso Viejo, CA 92656
      Email: litigate@stetinalaw.com
  4   Tel: (949) 855-1246
      Fax: (949) 855-6371
  5
      John F. Bennett (pro hac vice)
  6   ULMER & BERNE LLP
      600 Vine Street, Suite 2800
  7   Cincinnati, OH 45202
      Email: jbennett@ulmer.com
  8   Tel: (513) 698-5000
      Fax: (513) 698-5153
  9
      Attorneys for Plaintiff
 10   HGCI, INC.
 11
                              UNITED STATES DISTRICT COURT
 12
                            CENTRAL DISTRICT OF CALIFORNIA
 13
      HGCI, INC.,                            Case No. 5:19-570-PSG (KKx)
 14
                           Plaintiff,        [JOINT PROPOSED]
 15                                          SCHEDULING ORDER
               v.
 16                                          Honorable Judge Philip S. Gutierrez
      LUXX LIGHTING, INC.,                   Courtroom: 6A
 17
                           Defendant.        Trial Scheduled: May 18, 2021
 18

 19   LUXX LIGHTING, INC.,
 20                        Counterclaim
                           Plaintiff,
 21
               v.
 22
      HGCI, INC.,
 23
                           Counterclaim
 24                        Defendant.
 25

 26
 27

 28

      5:19-570-PSG (KKx)                                               JOINT STIPULATION
Case 5:19-cv-00570-PSG-KK Document 39 Filed 02/24/20 Page 2 of 2 Page ID #:235



  1         The Court enters the following dates in this case:
                                  Event                                  Proposed Date
  2    Last Day to Serve Initial Disclosures                          January 27, 2020
                                                                      (completed)
  3
       Last Day for Plaintiff to Serve Infringement Contentions       February 25, 2020
  4
       Last Day for Defendant to Serve Invalidity Contentions         April 22, 2020
  5
       Deadline for Parties to Exchange Identification of Claim       May 7, 2020
  6    Terms for Construction
  7    Deadline for Parties to Exchange Preliminary Claim             May 28, 2020
  8
       Constructions and Evidence

  9
       Joint Claim Construction and Prehearing Statement              June 18, 2020

 10    Simultaneous Opening Claim Construction Briefs                 July 16, 2020

 11    Simultaneous Responsive Claim Construction Briefs              August 6, 2020

 12    Claim Construction Hearing                                     September 15, 2020
                                                                      at 1:30 pm
 13
       Fact Discovery Cut-off                                         October 27, 2020
 14
       Deadline to Serve Opening Expert Disclosures by Party          November 24, 2020
 15    with Burden of Proof
 16    Deadline to Serve Rebuttal Expert Disclosures                  December 17, 2020
 17    Expert Discovery Cut-off                                       January 28, 2021
 18    Last Day to File Dispositive Motions                           February 17, 2021
 19    Deadline to conduct ADR proceedings                            March 19, 2021
 20    Final Pretrial Conference                                      May 3, 2021 at 2:30
                                                                      pm
 21
       Jury Trial (estimated length: 5 days)                          May 18, 2021 at
 22                                                                   9:00 am
 23

 24
               IT IS SO ORDERED.
 25

 26
      DATED:           2/24/20
 27                                            Philip S. Gutierrez
                                               United States District Judge
 28

      5:19-570-PSG (KKx)                         2                            JOINT STIPULATION
